Citation Nr: 1446542	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified at a videoconference hearing before the undersigned and a transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a heart disability due to service.  Specifically, he has alleged that he first had chest pain in service and that such pain has continued.  He alternatively contends that his current heart disability is due to exposure to herbicides in service.  The Board notes that the Veteran has been shown to have bradycardia and has had a pacemaker implanted.  Further, he has confirmed service in the brown waters of Vietnam and thus, exposure to herbicides is presumed.  Under these circumstances, the Board finds that a VA examination with opinion is necessary to assist the Veteran with his appeal.

Further, the Veteran submitted a statement indicating that he receives Social Security Administration (SSA) disability benefits.  Records pertaining to the award of such benefits are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the heart disability on appeal.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed (since March 2012) heart disability.  The Veteran's record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please indicate all heart disabilities diagnosed (since March 2012).

(b)  As to any heart disability diagnosed, is it at least as likely as not (a 50% or better probability) that such disability manifested in service and has persisted?

(c)  As to any heart disability diagnosed, is it at least as likely as not (a 50% or better probability) that such disability is otherwise due to service, to include exposure to herbicides therein?

The examiner is advised that the Veteran is presumed to have been exposed to herbicides in service.

The examiner should provide a complete rationale for all opinions offered.

4.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



